Smith, C. J.,
delivered the opinion of the court.
The contention of appellants, in effect, is that,- when the commissioners have once “fixed” an amount of bonds to be issued, and this amount has been approved by the board of supervisors, the power of the commissioners in this respect is exhausted, and, even though the money realized from the sale of the bonds is insufficient to meet the expense of the work undertaken, they cannot thereafter authorize the issuance of additional bonds.
There is nothing in the statute to warrant this interpretation thereof. The only limitation upon the power of the commissioners and board of supervisors in this respect is that they cannot issue bonds in excess of. the maximum amount allowed by law. Within this limitation they may “fix” the amount of bonds to be issued as many times as it may become necessary so to do.

Affirmed.